When a newcomer to this state, admitted to practice before its courts of justice, with little or no acquaintanceship or connections, acquires seventy or eighty clients in the brief space of six months, and 132 cases from April 1, 1935, to July 31, 1936, suspicion is justly aroused as to the methods employed, and when the records disclose them to be in violation of the code of ethics, and the presentation of at least three such cases to be contrary to the statutes made and provided, resulting in the granting of invalid decrees of divorce and consequent injury to those seeking relief in our courts; when an attorney's ignorance of the law is so palpable, it becomes the sworn duty of the administrative committee and the board of governors of the state bar to take action to protect the public against such demonstrated inefficiency and unfitness. 6 C.J. pp. 583, 682, 698; Fairfield County Bar v. Taylor, 22 A. 441; In re Dobbs,73 A. 303; In re Hegarty's Estate, 47 Nev. 369, 222 P. 793.
Complainant, therefore, earnestly contends that the findings and recommendations of the board of governors should be sustained and upheld. *Page 116
 OPINION
Disciplinary proceedings were instituted against W.C. McCluskey, a member of the state bar, by the filing of a complaint before the local administrative committee of the state bar of Nevada, in and for district No. 5. Respondent was found guilty by the committee, and asked and was given a trial de novo before the board of governors of the state bar. The board of governors found that the charges contained in specifications 1, 2, 3, and 6 were true, and that respondent was guilty of professional misconduct, and recommended that respondent be disbarred from the practice of law in the State of Nevada for the period of one year, without prejudice to his right to apply for admission to practice law by taking and passing the examination given by the board of bar examiners. He was not found guilty of the charges in specifications 4 and 5.
That a complete understanding of the matter may be had, we quote from the complaint, after omitting certain formal portions and other immaterial matter, as follows:
"That said accused has pursued a course of conduct in his capacity of attorney at law evidencing his unfitness for the confidence and trust which should attend the relation of attorney and client, and the practice of the law before the courts of the State of Nevada, which complainants allege constitutes misconduct in office, as follows: